UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                             UNITED STATES

                                                       v.

                                     Captain Robby L. WILLIAMS
                                        United States Air Force

                                                 ACM 38603

                                             17 December 2014

           Sentence adjudged 24 March 2014 by GCM convened at Shaw Air Force
           Base, South Carolina. Military Judge: William C. Muldoon (sitting alone).

           Approved Sentence: Dismissal and confinement for 4 months.

           Appellate Counsel for the Appellant: Major Anthony D. Ortiz.

           Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                     Before

                                HECKER, MITCHELL, and BENNETT
                                    Appellate Military Judges

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent under Air Force Rule of
                                           Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


                FOR THE COURT


                STEVEN LUCAS
                Clerk of the Court